Grice, Justice.
This case is here upon grant of certiorari from the Court of Appeals. Two rulings of that court are complained of, but under our view it is necessary to deal only with the denial of the applicant’s motion in that court to dismiss the appeal upon the ground that the transcript of evidence was not filed within 30 days after the filing of the notice of appeal, as required by Section 11 of the Appellate Practice Act of 1965, as amended (Ga. L. 1965, pp. 18, 26; Code Ann. § 6-806).
The record shows that the notice of appeal was filed on October 18, 1965, and the transcript of evidence was filed in the trial court on July 18, 1966, nine months later. It does not appear that application was made to the trial judge for an extension of time to file the transcript or that any- extension was granted. In Davis v. Davis, 222 Ga. 579 (151 SE2d 123), where the delay was approximately six months and the facts almost identical with those here, this court held that the motion to dismiss must be granted because of appellant’s failure to follow mandatory requirements of the Appellate Practice Act, supra. That case controls this one.
Therefore, the judgment of the Court of Appeals denying the motion to dismiss is

Reversed.


All the Justices concur.